JSC Globotek Signs Binding Letter of Intent for a Reverse Merger With Caribbean Villa Catering Corp. New York, NY – June 15, 2009 - JSC Globotek (“Globotek”), a Russian joint stock company in the energy reclamation business, announced today that it has signed a binding letter of intent (LOI) which contemplates a reverse merger with Caribbean Villa Catering Corp. (OTCBB: CVCC), a Nevada corporation. Globotek has recently engaged Russian Retail Services, LLC’s US-based division,Strategic Capitalization Group, to manage and oversee the process of going public in the United States and to assist Globotek with the expansion of their global enterprise. Under the terms of the LOI, Caribbean Villa Catering Corp.(OTCBB: CVCC) would acquire all of the outstanding shares of common stock of Globotek in exchange for shares of Caribbean Villa Catering Corp.(OTCBB: CVCC) pursuant to the contemplated merger /exchange agreement. Following the closing of the anticipated merger/exchange, Globotek would emerge as the surviving company with a name and ticker symbol change to follow. The merger/exchange is subject to a number of conditions, including the execution of a definitive merger/exchange agreement, stockholder approval, the completion of financing arrangements between the two parties, and further due diligence. Commenting on the potential merger/exchange, Dmitry Lukin, the CEO of Globotek, stated: "After significantly growing our Russia based business over the past few years, I strongly believe that the next logical step in our corporate development is having our stock quoted for sale in a public market in the United States.
